      Case 2:19-cv-14616-WBV-DMD Document 95 Filed 06/17/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


WILLIAM RESTER                                                CIVIL ACTION

VERSUS                                                        NO. 19-14616-WBV-DMD

HOME DEPOT U.S.A., INC.                                       SECTION D (3)


                                    ORDER AND REASONS

        Before the Court is a Motion for Summary Judgment on Plaintiff’s Spoliation

Claim, filed by defendant, Home Depot U.S.A., Inc. (hereafter, “Home Depot”). 1 Home

Depot asserts that it is entitled to summary judgment as a matter of law under Fed.

R. Civ. P. 56 with respect to Plaintiff’s spoliation claims2 because there is no evidence

of any intentional destruction or loss of video surveillance evidence in this case, or

evidence that there was any destruction or loss to prevent Plaintiff from having access

to the requested evidence.              Home Depot claims that summary judgment is

appropriate because Plaintiff is in possession of all the evidence and documents

requested that exist, and none of the evidence has been lost or destroyed. 3

        Plaintiff filed a Response to the Motion, acknowledging that his Complaint

referenced spoliation of evidence in two paragraphs – Paragraphs XI and XIV.4

Plaintiff asserts that the spoliation claims were included because on the day of the

incident, he was told by Home Depot’s store manager, Ronald Weatherhead, that the


1 R. Doc. 65.
2 R. Doc. 65-3 at pp. 1-2 (citing R. Doc. 1 at ¶¶ XI, XIV).
3 R. Doc. 65-3 at p. 3.
4 R. Doc. 67 at p. 1.
      Case 2:19-cv-14616-WBV-DMD Document 95 Filed 06/17/21 Page 2 of 2




incident was recorded on one of the store’s video cameras, which was in Home Depot’s

possession, and Home Depot refused to release any video evidence in this case to

Plaintiff or his counsel pre-suit.5 Plaintiff claims that during discovery, Plaintiff

received all videos and other documentary evidence regarding the underlying

incident and, therefore, Plaintiff does not oppose the dismissal of his spoliation

claims, which were asserted only in the event that such spoliation of evidence came

to light.6 Plaintiff further assumes that should any evidence of spoliation surface

from this point forward, it would be the subject of a separate motion.

        Accordingly, because the Motion for Summary Judgment is unopposed, and

further, it appearing to the Court that the Motion has merit, IT IS HEREBY

ORDERED that the Motion for Summary Judgment on Plaintiff’s Spoliation Claim7

is GRANTED and Plaintiff’s spoliation claims against defendant, Home Depot USA,

Inc., are hereby DISMISSED with prejudice at Plaintiff’s cost.

        New Orleans, Louisiana, June 17, 2021.



                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge




5 Id.
6 Id.
7 R. Doc. 65.
